                                                      United States District Court
                                                      Central District of California


 UNITED STATES OF AMERICA vs.                                              Docket No.              LA 17-cr-00350(A) VAP

 Defendant         FULMER, EUGENE                                          Social Security No. 3            6   7   2
 akas:    Eugene Joseph Fulmer                                             (Last 4 digits)

                                         JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                    MONTH   DAY    YEAR
             In the presence of the attorney for the government, the defendant appeared in person on this date.      Dec     02,   2019

  COUNSEL          W WITH COUNSEL                                                 JAMES S. BISNOW, CJA
                                                                                        (Name of Counsel)

      PLEA        W GUILTY, and the court being satisfied that there is a factual basis for the plea.              NOLO             NOT
                                                                                                                CONTENDERE         GUILTY
           There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
     FINDING
          CONSPIRACY TO COMMIT MAIL FRAUD AND BANKRUPTCY FRAUD in Violation of TITLE 18 U.S.C. § 371;
          as charged in Count One of the Superseding Indictment.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

The Court defers the Order as to the amount of Restitution to December 16, 2019.

The defendant shall comply with General Order No. 18-10.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is
unable to pay a fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Eugene Fulmer, is
hereby committed to the custody of the Bureau of Prisons to be imprisoned for: TWENTY-FOUR (24) Months on
Count One of the Superseding Indictment.

Upon release from imprisonment defendant shall be placed on supervised release for a term of three (3) years under
the following terms and conditions:

1.     The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services
Office and General Order 18-10.

2.     During the period of community supervision, the defendant shall pay the special assessment and restitution in
accordance with this judgment's orders regarding such payment.

3.       The defendant must not engage in any occupation, business, profession, or volunteer activity that involves real

CR-104 (04/10)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 1 of 4
 USA vs.         EUGENE FULMER                                               Docket No.:     LA 17-cr-00350(A) VAP

estate transactions, foreclosures, loans, or bankruptcies.

4.     The defendant must avoid all contact, directly or indirectly (including by any electronic means), with
co-defendants in this case.

5.       The defendant shall cooperate in the collection of a DNA sample from the defendant.

The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant
poses a low risk of future substance abuse.

It is ordered that in light of the defendant's medical condition that he be placed in Level 3 care giving Federal Medical
Center (FMC). It is recommended that the defendant be immediately evaluated as to his need for medical care,
including his cancer or hospice treatment.

The determination of restitution has been continued for hearing to December 16, 2019.

Upon motion of the government, all remaining counts are ordered dismissed as to this defendant.

It is ordered that the defendant surrender himself to the FMC designated by the Bureau of Prisons on or before 12
noon, January 28, 2020. In the absence of such designation, the defendant shall report on the same date and time to
the U. S. Marshal located at the Roybal Federal Building, 255 E. Temple Street, Los Angeles, CA 90012.

Bond exonerated upon surrender
DEFENDANT INFORMED OF HIS RIGHT TO APPEAL.




 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            December 9, 2019
            Date                                                  HONORABLE VIRGINIA A. PHILLIPS
                                                                  CHIEF UNITED STATES DISTRICT JUDGE

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                  Kiry Gray Clerk, U.S. District Court



            December 9, 2019                                By     /S/
            Filed Date                                            Beatrice Herrera Courtroom Deputy Clerk




CR-104 (04/10)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 2 of 4
 USA vs.         EUGENE FULMER                                                     Docket No.:       LA 17-cr-00350(A) VAP


 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.     The defendant must not commit another federal, state, or local crime;    9.    The defendant must not knowingly associate with any persons
 2.     The defendant must report to the probation office in the federal         engaged in criminal activity and must not knowingly associate with any
 judicial district of residence within 72 hours of imposition of a sentence of   person convicted of a felony unless granted permission to do so by the
 probation or release from imprisonment, unless otherwise directed by the        probation officer. This condition will not apply to intimate family members,
 probation officer;                                                              unless the court has completed an individualized review and has determined
 3.     The defendant must report to the probation office as instructed by the   that the restriction is necessary for protection of the community or
 court or probation officer;                                                     rehabilitation;
 4.     The defendant must not knowingly leave the judicial district without     10. The defendant must refrain from excessive use of alcohol and must not
 first receiving the permission of the court or probation officer;               purchase, possess, use, distribute, or administer any narcotic or other
 5.     The defendant must answer truthfully the inquiries of the probation      controlled substance, or any paraphernalia related to such substances, except
 officer, unless legitimately asserting his or her Fifth Amendment right         as prescribed by a physician;
 against self-incrimination as to new criminal conduct;                          11. The defendant must notify the probation officer within 72 hours of
 6.     The defendant must reside at a location approved by the probation        being arrested or questioned by a law enforcement officer;
 officer and must notify the probation officer at least 10 days before any       12. For felony cases, the defendant must not possess a firearm,
 anticipated change or within 72 hours of an unanticipated change in             ammunition, destructive device, or any other dangerous weapon;
 residence or persons living in defendant’s residence;                           13. The defendant must not act or enter into any agreement with a law
 7.     The defendant must permit the probation officer to contact him or her    enforcement agency to act as an informant or source without the permission
 at any time at home or elsewhere and must permit confiscation of any            of the court;
 contraband prohibited by law or the terms of supervision and observed in        14. As directed by the probation officer, the defendant must notify
 plain view by the probation officer;                                            specific persons and organizations of specific risks posed by the defendant
 8.     The defendant must work at a lawful occupation unless excused by the     to those persons and organizations and must permit the probation officer to
 probation officer for schooling, training, or other acceptable reasons and      confirm the defendant's compliance with such requirement and to make such
 must notify the probation officer at least ten days before any change in        notifications;
 employment or within 72 hours of an unanticipated change;                       15. The defendant must follow the instructions of the probation officer to
                                                                                 implement the orders of the court, afford adequate deterrence from criminal
                                                                                 conduct, protect the public from further crimes of the defendant; and
                                                                                 provide the defendant with needed educational or vocational training,
                                                                                 medical care, or other correctional treatment in the most effective manner.



       The defendant will also comply with the following special conditions pursuant to General Order 18-10 (set forth below)

 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

       The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or restitution
 is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be subject to
 penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution , however, are not applicable
 for offenses completed prior to April 24, 1996.

       If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the balance
 as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

       The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or residence
 until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

      The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k). The
 Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C.
 §3563(a)(7).

       Payments shall be applied in the following order:

           1. Special assessments pursuant to 18 U.S.C. §3013;
           2. Restitution, in this sequence:
                     Private victims (individual and corporate),
                     Providers of compensation to private victims,
                     The United States as victim;
           3. Fine;
           4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
           5. Other penalties and costs.

CR-104 (04/10)                                       JUDGMENT & PROBATION/COMMITMENT ORDER                                                           Page 3 of 4
 USA vs.         EUGENE FULMER                                                   Docket No.:      LA 17-cr-00350(A) VAP


                              SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

      As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

       The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts, including any
 business accounts, shall be disclosed to the Probation Officer upon request.

       The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without approval
 of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.


                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal

                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk


                                               FOR U.S. PROBATION OFFICE USE ONLY
Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

     These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.

     (Signed)
         Defendant                                                        Date

         U. S. Probation Officer/Designated Witness                       Date


CR-104 (04/10)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 4 of 4
